ORDER
PER CURIAM.
Derrick Carter (Appellant) appeals the trial court’s judgment granting Debra Carter’s (Respondent) Motion to Modify in part, and denying Appellant’s Cross Motion to Modify. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s judgment is supported by substantial evidence. *853Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).